DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 indicates that the supporting layer is “preferably a nonwoven layer.”  The claim also indicates that the textile covering layer is “preferably the nonwoven.”
Claim 1 is indefinite because “preferably” is exemplary language, which creates confusion over whether the supporting layer and the covering layer are made from nonwoven material.  See MPEP 2173.05(d).  
To overcome this rejection, the Applicant should remove the exemplary language.  The Applicant should also remove the exemplary language from the dependent claims.
Claim 1 is also indefinite because in the limitation requiring the covering layer to be “preferably the nonwoven”—the term “the nonwoven” lacks antecedent basis.  See MPEP 2173.05(e).
Claims 2–19 are indefinite because they depend from claim 1.
Additionally, claims 5–7 and 9–11 recite:
5.  The filter as claimed in claim 1, wherein the textile supporting layer and/or the textile covering layer is formed from thermoplastics, in particular from polyesters and/or polyolefins.  Emphasis added.

6.  The filter as claimed in claim 1, wherein the textile supporting layer has a basis weight between 20 and 250 g/m2, preferably between 20 and 100 g/m2.  Emphasis added.
	
7.  The filter as claimed in claim 1, wherein the fibres of the textile supporting layer, preferably of the nonwoven, having a diameter in the range of 2 to 17 dtex for polymer fibres or 0.5–15 µm, preferably 8 to 15 µm, for glass fibers.  Emphasis added.

9.  The filter as claimed in claim 1, wherein the fibres of the textile covering layer, preferably of the nonwoven, have a diameter in the range of 2 to 17 dtex, preferably 2 to 10 dtex.  Emphasis added.

10.  The filter as claimed in claim 1, wherein the first and second glass fibre types of the mixture form at least 80 % by weight of the fibres in the filter layer; preferably, the first and second glass fibre types in the mixture form at least 98% by weight of the fibres in the filter layer; in particular, the first and second glass fibre types of the mixture form 100% by weight of the fibres in the filter layer.  Emphasis added.


particularly preferably at least 0.4 µm.  Emphasis added.

Claim 5 is indefinite because the phrase “in particular from polyesters and/or polyolefins” is exemplary language, which creates confusion as to whether the thermoplastics are required to be made from these materials.  See MPEP 2173.05(d). 
Claim 6 is indefinite because the phrase “preferably between 20 and 100 g/m2” is exemplary language which creates confusion about whether the basis weight of the supporting layer is 20 to 250 gsm or 20 to 100 gsm.  See MPEP 2173.05(d).
Claim 7 is indefinite because the phrase “preferably 8 to 15 µm, for glass fibers” is exemplary language which creates confusion about whether the glass fibers have a diameter between 0.5 to 15 microns, or 8 to 15 microns. See MPEP 2173.05(d).
Claim 9 is indefinite because the phrase “preferably 2 to 10 dtex” is exemplary language which creates confusion about whether the fibers of the textile covering layer have a diameter between 2 to 17 dtex, or 2 to 10 dtex.  See MPEP 2173.05(d).
Claim 10 is indefinite because the phrases—“preferably, the first and second glass fibre types in the mixture form at least 98% by weight of the fibres in the filter layer” and “in particular, the first and second glass fibre types of the mixture form 100% by weight of the fibres in the filter layer”—are exemplary language which creates confusion about whether the first and second glass fiber types form 80%, 98% or 100% by weight of the fibers in the filter layer.  See 
Claim 11 is indefinite because the phrase “particularly preferably at least 0.4 µm” is exemplary language which makes it unclear whether the difference in mean value is at least 0.3 micron, or at least 0.4 micron.  See MPEP 2173.05(d).
To overcome these rejections, the Applicant should delete the exemplary language from each claim.
Claim 13 recites:
13.  The filter as claimed in claim 12, wherein the dry laid nonwoven is produced using the air media method.  Emphasis added.

Claim 13 is indefinite because “the air media method” lacks antecedent basis.  MPEP 2173.05(e).  To overcome this rejection, the Applicant should change “the” to “a.”
Claim 14 recites:
14.  The filter as claimed in claim 1, wherein the fibres of the filter layer are exclusively mineral and/or glass fibres, preferably glass fibres.

Claim 1 indicates that the filter layer “is constructed from glass fibres.”  However, claim 14 indicates that the filter layer of claim 1 can be made exclusively of mineral fibers, which are described as being different from the glass fibers.  Therefore, claim 14 is indefinite because claim 1 requires that the filter layer comprises glass fibers, but claim 14 indicates that the filter layer can comprise no glass fibers (as it can contain exclusively mineral fibers).
Claim 14 is also indefinite because the limitation “preferably glass fibres” is exemplary language which prevents a person of ordinary skill in the art from understanding whether the filter layer comprises exclusively mineral fibers or glass fibers.  
For the purpose of examination, claim 14 is interpreted to read:
14.  The filter as claimed in claim 1, wherein the fibres of the filter layer are exclusively 

Claim 16 recites:
16.  A method for the production of the filter as claimed in claim 1, comprising the following steps:
a)	forming the textile supporting layer or supplying the ready-formed textile supporting layer in the form of rolled goods,
b)	forming the filter layer directly on the textile supporting layer, 
c) 	if appropriate, rolling up the material obtained in accordance with step b) and unrolling it to carry out step d),
d)	forming the textile covering layer or supplying the ready-formed textile covering layer,
or
A)	forming the textile covering layer or supplying the ready-formed textile covering layer in the form of rolled goods,
B) 	forming the filter layer (layer 2) directly on the textile covering layer,
C) 	if appropriate, rolling up the material obtained in accordance with step B) and unrolling it to carry out step D),
D) 	forming the textile supporting layer or supplying the ready-formed textile supporting layer,
e) rolling the material obtained in accordance with step d) or step D).  Emphasis added.

Claim 16 is indefinite because “the ready-formed textile supporting layer” and “the ready-formed textile covering layer” lack antecedent basis.  See MPEP 2173.05(e).
Claim 16 is also indefinite because the phrase “if appropriate” is subjective language with no objective standard for determining when it is appropriate to roll up the material in steps c and C.  See 
Claim 16 is furthermore indefinite because it is unclear what is meant by the term “(layer 2).”
Claim 16 is additionally indefinite because it is unclear whether step e) is a part of the first process described in steps a)–d).  
For the purpose of examination, claim 16 is interpreted to read:
16.  A method for the production of the filter as claimed in claim 1, comprising the following steps:
a)	forming the textile supporting layer or supplying [[the]] a ready-formed textile supporting layer in the form of rolled goods,
b)	forming the filter layer directly on the textile supporting layer, 
c) 	optionally, rolling up the material obtained in accordance with step b) and unrolling it to carry out step d),
d)	forming the textile covering layer or supplying [[the]] a ready-formed textile covering layer,
e) rolling the material obtained in accordance with step d),
or
A)	forming the textile covering layer or supplying [[the]] a ready-formed textile covering layer in the form of rolled goods,
B) 	forming the filter layer 
C) 	 optionally, rolling up the material obtained in accordance with step B) and unrolling it to carry out step D),
D) 	forming the textile supporting layer or supplying the ready-formed textile supporting layer,
 E) rolling the material obtained in accordance with 
Claim 17 recites:
17.  The method in accordance with claim 16, wherein the filter layer is produced using glass fibres produced using the air media method.  Emphasis added.

Claim 17 is indefinite because “the air media method” lacks antecedent basis.  See MPEP 2173.05(e). To overcome this rejection, the Applicant should change “the” to “a.”
Claim 18 recites:
18.  Use of the filter defined in claim 1 in air/gas and liquid filtration, preferably for filtration of air streams in air intakes and/or heat exchanger systems.  Emphasis added.

Claim 18 is indefinite because it is unclear if “air/gas” means air or gas, or air and gas.  For the purpose of examination, this term means air or gas.
Claim 18 is also indefinite because the limitation “preferably for filtration of air streams in air intakes and/or heat exchanger systems” is exemplary language which prevents a person of ordinary skill in the art from understanding whether the method requires that the filter be used to filter air streams and/or heat exchanger systems.
For the purpose of examination, claim 18 is interpreted to read:
18.  Use of the filter defined in claim 1 in air or gas and liquid filtration

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al., US 2006/0242933 (“Webb”) in view of Nagy et al., US 2014/0130469 (“Nagy”).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Webb in view of Nagy and optionally in view of Skirius et al., US 2007/0175195 (“Skirius”).
Regarding claim 1, Webb discloses a filter manufactured from a filter medium.  Webb [0002].  
The filter medium comprises a combined filtration layer (the “at least one filter layer”).  Webb [0052]. This filtration layer is supported on a mechanically stable support structure.  Webb [0042].
The combined filtration layer is a nonwoven material, formed of glass fibers.  Webb [0041], [0056].  The basis weight of the combined filtration layer ranges from 100 to 200 gsm.  Id. at [0052].  This is within the claimed range of 25 to 300 gsm.  The nonwoven is consolidated by a chemical binder.  Id. at [0062].  The quantity of chemical Id.  This overlaps with the claimed range of 5 to 30 % by weight with respect to the basis weight of the filter layer, establishing a prima facie case of obviousness.  See MPEP 2144.05(I).  
The combined filtration layer comprises a blend of at least two types of glass fibers.  Webb [0059].  The mixture comprises a first glass fiber type with a diameter ranging from 0.3 to 0.5 micron.  Id.  This overlaps with the claimed range of the mean value of a normal Gaussian distribution of 0.6 micron +/- 0.3 micron.  The mixture also comprises a second glass fiber type with a diameter range from 1 to 2 microns.  Id.  This overlaps with the claimed range of a mean value of a normal Gaussian distribution of 1.0 micron +/- 0.3 micron.  The reference states that the blend of the fibers can be adjusted, depending on the desired permeability of the filtration layer.  Id.  Therefore, it would have been obvious to use routine experimentation to determine the optimal ratio of the first fiber type to the second fiber type.  See MPEP 2144.05(II).
Webb fails to disclose the structure of the support structure used to provide mechanical support to the combined filtration layer. Webb [0042].  Therefore, the reference does not provide enough information to teach that this layer corresponds to the textile supporting layer, or the textile covering layer, as required by the claim.
However, Nagy discloses a filter media comprising a third layer which is used for providing support and strength to the media.  Nagy abstract.  The third layer comprises a nonwoven material.  Id. at [0152].  The third layer is manufactured from synthetic cellulose fibers and/or other synthetic polymer fibers.  Id. at [0028], [0068].  Synthetic cellulose fibers are synthetic polymer fibers because cellulose is a polymer.  The third Id. at [0072].  This overlaps with the claimed range of 10 to 300 gsm for the “textile supporting layer.” The fibers in the third layer have a diameter ranging from 20 to 50 microns.  Id. at [0069].  This overlaps with the claimed range of 2 to 25 dtex (around 20 to 250 microns)1 for polymer fibers in the “textile supporting layer.”  The third layer has a permeability between 15 and 2000 L/m2sec.  Id. at [0076].  This overlaps with the range of at least 750 L/m2sec for the “textile supporting layer.”
Webb requires a support layer, applied to the combined filtration layer, which is used to provide mechanical support for its combined filtration layer.  Webb [0042].  It would have been obvious to use Nagy’s third layer because the third layer is used for this purpose.  Nagy abstract.
With this modification, Nagy’s third layer would correspond to the “textile supporting layer.”
Additionally, Nagy’s filter media comprises a fourth layer which operates as a spacer layer for the filter media.  Nagy [0025].  The fourth layer comprises a nonwoven material, with synthetic fibers.  Id. The fourth layer has a basis weight between 10 and 70 gsm.  Id. at [0125].  This overlaps with the claimed range of 20 to 100 gsm for the “textile covering layer.”  The fibers in fourth layer have a diameter between 10 and 15 microns.  Id. at [0173].  This is close enough to the claimed range of 2 to 25 dtex (around 20 to 250 microns) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  The fourth layer is consolidated by chemical binders.  Id. at [0146].  The quantity of chemical binder which is applied is between 2 to 45 wt%.  This overlaps with 
The fourth layer is a spacer that that is provided between adjacent layers of the filter media.  Nagy [0025].  The fourth layer is beneficial because it reduces shear forces and promotes improved flow properties.  Id.  Webb’s filter medium can comprise multiple layers of the combined filtration media.  Webb [0014].  It would have been obvious to provide Nagy’s fourth layer between the combined filtration media layer, and another combined filtration media layer in order to provide these benefits.
With this modification, the fourth layer would correspond to the “textile covering layer.”
Claim 2 requires for the filter of claim 1, the textile supporting layer can be pleated.
Nagy’s third layer can be pleated.  Nagy [0063].
Claim 3 requires for the filter of claim 1, the textile supporting layer and/or the textile covering layer is a wet laid nonwoven fabric, spunbonded fabric or dry laid nonwoven fabric.
The claim is interpreted so that only one of the layers is required to be wet laid, spunbonded or dry laid, in order to meet the limitations of the claim.
Nagy’s third layer can be manufactured in a wet laid process.  Nagy [0152].  Nagy’s fourth layer can be spunbonded.  Id. at [0125].
Claim 4 
Nagy’s third layer can include staple fibers.  Nagy [0121].  The fourth layer can be spunbonded.  Id. at [0125].
Claim 5 requires for the filter of claim 1, the textile supporting layer and/or the textile covering layer is formed from thermoplastics.
In Nagy, the third and fourth layers can comprise thermoplastic binder resins.  Nagy [0145], [0146].
Claim 6 requires for the filter of claim 1, the textile supporting layer has a basis weight between 20 and 250 gsm.
Nagy’s third layer has a basis weight between 50 and 200 gsm.  Id. at [0072].  This overlaps with the claimed range of 20 to 250 gsm.
Claim 7 requires for the filter of claim 1, the fibers of the textile supporting layer have a diameter between 2 to 17 dtex (around 20 to 170 microns) for polymer fibers or 0.5 to 15 microns for glass fibers.
The fibers in the third layer have a diameter ranging from 20 to 50 microns.  Nagy [0069].  This overlaps with the claimed range of 2 to 17 dtex (20 to 170 microns) for polymer fibers in the “textile supporting layer.”  
Claim 8 requires for the filter of claim 1, the textile covering layer has a basis weight between 25 to 55 gsm.
Nagy’s fourth layer has a basis weight between 10 and 70 gsm.  Nagy [0125].  This overlaps with the claimed range of 25 to 55 gsm.
Claim 9 
The fibers Nagy’s fourth layer have a diameter between 10 and 15 microns.  Id. at [0173].  This is close enough to the claimed range of 2 to 25 dtex (around 20 to 166 microns) to establish a prima facie case of obviousness.  See MPEP 2144.05(I).  
Claim 10 requires for the filter of claim 1, the first and second glass fibers types form at least 80% by weight of the fibers of the first layer.  
In Webb, the combined filtration layer comprises between 20 to 80% by weight of the layer.  Webb Table 1, [0073].  This overlaps with the claimed range of at least 80% by weight.
Claim 11 requires for the filter of claim 1, the difference between the mean value for the first glass fiber type and the mean value for the second glass fiber type in the filter layer is at least 0.3 micron.
In Webb, the first glass fibers have a diameter between 0.3 to 0.5 microns, while the second glass fibers have a diameter between 1 to 2 microns.  Webb [0059].  Therefore, the difference in size is between 0.5 to 1.7 microns, which is within the claimed range of at least 0.3 micron.
Claim 12 requires for the filter of claim 1, the filter layer is a dry laid nonwoven.  Claim 13 requires for the filter of claim 12, the dry laid nonwoven is produced using an air laid method.
Webb’s combined filtration layer can be manufactured using an air laid technique.  Webb [0041].  
Claim 14 
In Webb, the combined filtration layer comprises a mixture of glass fibers, which are bonded using bicomponent fibers.  Webb [0041].  The reference teaches that the glass fibers can also be bonded with the addition of a binder resin.  Id.  Therefore, it would have been obvious for Webb’s filtration layer to be manufactured exclusively from glass fibers, with the binder resin, instead of the bicomponent fibers, bonding the glass fibers together.
Claim 15 requires for the filter of claim 1 the filter complies with the requirements for energy efficiency class A+ in accordance with EUROVENT 01/2015.
The parameters of Webb’s filter medium can be adjusted to reduce pressure drop.  Webb [0041], [0048].  A person of ordinary skill in the art would understand that the pressure drop of a filter medium reflects its energy efficiency, because pressure drop measures the resistance to flow through the filter.  A filter with lower pressure drop will be able to operate with less energy than a filter with higher pressure drop.  Therefore, because the pressure drop of Webb’s filter can be reduced, it would have been obvious to modify Webb to be class A+ in accordance with EUROVENT 01/2015.
Claim 16 
Webb teaches that the combined filtration layer combined filtration layer can be directly formed onto a support layer. Webb [0024].  Therefore, it would have been obvious for Webb’s combined filtration layer to be formed directly onto Nagy’s third layer.  Additionally, Skirius teaches that a filter layer can be directly formed on a scrim or substrate layer during an airlaid manufacturing process.  Skirius [0117].  Webb’s filter medium can be manufactured using an air laying technique.  Webb [0041].   Therefore, it would have been obvious for Webb’s combined filtration layer to be formed directly onto Nagy’s third layer (i.e., support layer), because this is a conventional technique for manufacturing filter media.
 Nagy’s fourth layer is necessarily formed before it is combined with Webb’s filter medium.  Therefore, Webb in view of Nagy teach the method steps of the first process described in claim 16.
Webb’s finished filter material is wrapped.  Webb [0101]. 
Claim 17 requires that for the method of claim 16, the first layer is produced using glass fibers produced using an air media method.  
The process described in [0024] of Webb describes a wet laying process.  Webb [0024].  However, Webb also teaches that the combined filtration layer can be manufactured using an air laid or wet laid technique.  Id. at [0041].  Therefore, it would have been obvious for the glass fibers in Webb’s combined filtration layer to be air laid.
Claim 18 describes a method of using the filter media of claim 1 in an air or gas, and liquid filtration.  
Webb’s filter material is used to remove liquids from gas.  Webb [0029].  Therefore, Webb’s filter material is used in a process described in claim 18.
Claim 19 describes a filter module containing a housing and at least one filter as defined in claim 1.
Webb’s filter medium is housed in a filter cartridge, which is a filter element that contains a housing.  Webb [0017].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Battenfeld et al., US 2013/0340398 [0139] (0.3 dtex fibers had a diameter between 2 to 3 microns).